DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This is in response to the applicant response filed on 04/01/2021. In the applicant’s response, claims 1, 3, 8, 10, 12, and 17 were amended. Accordingly, claims 1-20 are pending and being examined. Claims 1, 3, 8, 10, 12, and 17 are independent form.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

US Pub 2019/0147218, hereinafter “Johnson”) in view of Li et al (“An Original Face Anti-spoofing Approach using Partial Convolutional Neural Network”, 2016, hereinafter “Li”) and further in view of Chandraker et al (US Pub 2018/0025242, hereinafter “Chandraker”).

Regarding claim 1, Johnson discloses a the liveness classifiers; see 112, 130 of fig.1) model training method, wherein the method comprises: with respect to different scenarios, respectively obtaining picture samples under the scenarios, each picture sample having a tag, the tag including a living body or a non-living body and a corresponding scenario (the liveness classifiers are trained on a set of biometric samples data to learn how to distinguish between a live sample and a fake sample; see para.16, lines 5-10; wherein the sample data are captured from 50 different subjects at different conditions and labeled as either “real” or “fake”/”spooled”, see para.16 and para.44); according to the obtained picture samples, training to obtain a the liveness classifiers are trained on a set of biometric samples data to learn how to distinguish between a live sample and a fake sample; see para.16, lines 5-10; see also para.27) wherein different scenarios are farther from one another in a feature space, and the same scenarios are closer to one another in the feature space (wherein training sample dataset (live and spoof) comprised a collection of fingerprint images from each of 50 different subjects at multiple collection events/days to take into account the variability of the classifiers; see para.44. In other words, the biometric samples captured from the same subject are closer to one another while the biometric samples captured from different subjects are farther from one another), so that when living body detection is performed, a feature vector of a to-be-detected picture is determined according to the the liveness classifiers, a picture sample matched with the to-be-detected picture is determined according to the feature vector of the to-be-detected picture, and a tag of the matched picture sample is regarded as a tag of the to-be-detected picture (when a (real) user is enrolling in the system, the biometric template feature for matching is constructed and stored in the respective classifiers as an enrolled (real) sample, see 106 of fig.1 and para.26 lines 9-13), 

Johnson does not explicitly disclose: feature [1] where the liveness classifiers are “a neural network” recited in the claim; feature [2] “wherein the picture samples under the scenarios are captured by different cameras with different levels of photographing effects, and the type of the output feature vector is selected according to the level of photographing effect”.

However, regrading feature [1], Johnson does teaches: (1) the liveness classifiers that are trained “with some machine learning technique” to classify a biometric sample as either real or fake (see para.16, lines 5-10). Thus, it would have been obvious to see Step 1 of fig.1 and section III-A). It would have been obvious to persons skilled in the art before the effective filling date of the claimed invention was made to incorporate the teachings of Li into the teachings of Johnson by employing a neural network as a liveness classifier, in order to “extract the deep partial features from CNN to distinguish the real and fake” (Li, see Abstract, lines 6-9).

Neither Johnson nor Li explicitly discloses feature [2] as recited in the claim. However, in the same field of endeavor, Chandraker clearly teaches: “wherein the picture samples under the scenarios are captured by different cameras with different levels of photographing effects (“the collected [training] data preferably includes pictures taken using different cameras…” in order to be “commonly used in various applications/scenarios”; see para.60), and the type of the output feature vector is selected according to the level of photographing effect (“the deep learning based engine (i.e., the type of the output feature vector) 410 performs deep learning (selecting)” according to “the collected [training] data”; see para.61). It would have been obvious to persons skilled in the art before the effective filling date of the claimed invention was made to incorporate the teachings of Chandraker into the teachings of Johnson and Li by using different cameras with different levels of photographing effects to select the , see Abstract).

Regarding claim 2, 9, 11, the combination of Johnson, Li, and Chandraker discloses, wherein the respectively obtaining picture samples under the scenarios comprises: obtaining positive picture samples and negative picture samples respectively under the scenarios (Johnson: wherein the sample data are captured from 50 different subjects at different conditions and labeled as either “real” or “fake”/”spooled”, see para.16 and para.44).

Regarding claim 3, Johnson discloses a living body detecting method (the template DB and classifier DB; see 133 and 130 of fig.1), wherein the method comprises: obtaining a to-be-detected picture (see the “user sample” 136 of fig.1), and determining a feature vector of the to-be-detected picture according to a see the “feature” 139 on the classifier 130 of fig.1); according to the feature vector of the to-be-detected picture, determining, from pre-obtained picture samples, a picture sample matched with the to-be-detected picture (finding the “matching features” from the “template DB”, see para.26 lines 13-19), each picture sample having a tag, the tag including a living body or a non-living body and a corresponding scenario; regarding the tag of the matched picture sample as the wherein each “template” is extracted from a (real) user who enrolled, para.26 lines 13-19).

Johnson does not explicitly disclose where “template features” are determined by “a neural network” recited in the claim. However, Johnson does teaches “the selected template has a corresponding liveness classifier” (see para.24 lines 7-10) which is trained by a set of biometric samples data to learn how to distinguish between a live sample and a fake sample (see para.16, lines 5-10). Thus, it would have been obvious to persons skilled in the art to know that a neural network is one of the most popular classification techniques and widely used in the field of biometric identification. As evidence, in the same field of endeavor, that is, in the field of biometric identification, Li teaches a partial convolutional neural network (DPCNN) trained by a set facial images to generate facial features from each facial image and classify a facial image as either real or fake (see Step 1 of fig.1 and section III-A). It would have been obvious to persons skilled in the art before the effective filling date of the claimed invention was made to incorporate the teachings of Li into the teachings of Johnson by employing a neural network as a liveness classifier, in order to “extract the deep partial features from CNN to distinguish the real and fake” (Li, see Abstract, lines 6-9).

Regarding the feature of “wherein the picture samples under the scenarios are captured by different cameras with different levels of photographing effects, and the type of the output feature vector is selected according to the level of photographing effect” as recited in the claim, in the same field of endeavor, Chandraker clearly teaches: “wherein , see Abstract).


Regarding claim 4, 13, 18, the combination of Johnson, Li, and Chandraker discloses, wherein before obtaining the to-be-detected picture, the method further comprises: with respect to different scenarios, obtaining picture samples under the scenario respectively, each picture sample having a tag (Johnson: wherein the sample data are captured from 50 different subjects at different conditions and labeled as either “real” or “fake”/”spooled”, see para.16 and para.44;); obtaining the neural network model by training according to the obtained picture samples, output of the neural network model being a feature vector discriminative for different scenarios (Li, “fine-tune the model by a set of training set of real and fake images”, see section III, right col. 2nd para. lines 2-3).

Regarding claim 5, 14, 19, the combination of Johnson, Li, and Chandraker discloses, wherein the respectively obtaining picture samples under the scenarios comprises: obtaining positive picture samples and negative picture samples respectively under the scenarios (Johnson: wherein the sample data are captured from 50 different subjects at different conditions and labeled as either “real” or “fake”/”spooled”, see para.16 and para.44); the determining, from pre-obtained picture samples, a picture sample matched with the to-be-detected picture comprises: in a clustering manner, respectively selecting typical positive picture samples and negative picture samples from picture samples under each scenario; using the selected picture samples to form a sample set, and determining feature vectors of picture samples in the sample set respectively according to the neural network model; searching in the picture samples in the sample set according to the feature vectors, to determine a picture sample matched with the to-be-detected picture (Johnson: wherein “the set of training data should be representative of the entire target population for system deployment”, see para.18 lines 1-3).

Regarding claim 6, 15, 20, the combination of Johnson, Li, and Chandraker discloses, wherein the searching in the picture samples in the sample set according to the feature vectors, to determine a picture sample matched with the to-be-detected picture comprises: respectively calculating distances between the feature vector of the to-be-Johnson: determining a liveness score by a comparison…, see para.4 lines 6-7); selecting a picture sample with a minimum distance, and regarding the selected picture sample as a picture sample matched with the to-be-detected picture (Johnson: “score level” by “min” method, see para.25 lines 8-12).

Regarding claim 7, 16, the combination of Johnson, Li, and Chandraker discloses, wherein the method further comprises: when a new scenario appears, obtaining picture samples under the new scenario and adding them into the sample set (Johnson: enroll “new user”, see para.23).
Regarding claim 8, 10, each of them is an inherent variations of claim 1, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 1.

Regarding claim 12, 17, each of them is an inherent variations of claim 3, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 3.

Response to Arguments
6.	Applicant’s arguments, with respects to claim 1, filed on 04/01/2021, have been fully considered but they are not persuasive. 

On page 10 of applicant’s response, applicant argues:
“Although Chandraker discloses using different types of cameras to generate different types of data samples, Chandraker does not teach or suggest "the type of the output feature vector is 

The examiner respectfully disagrees with the applicant’s argument. It is because Chandraker clearly discloses “the deep learning based engine 410 performs deep learning” according to “training data” collected/selected by different cameras; see para.60-61, and 410 of fig.4). Therefore, Chandraker does not only disclose using different types of cameras to generate different types of data samples, but also disclose "the type of the output feature vector (corresponding to the output of the deep learning engine in the method in Chandraker) is selected according to the level of photographing effect (corresponding to the collected training data in the method in Chandraker). The argument is thus unpersuasive.
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376.  The examiner can normally be reached on 8:30am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        5/3/2021